Casey on October 31, 1963, sustained a back injury when working for Turner Construction Company. He was disabled until April 1, 1964. He experienced thereafter various instances of back pain as a consequence of physical effort, including one incident in the summer of 1964 when working for another employer. On that occasion the employee suffered increased back pain after moving a large piece of plywood. On somewhat conflicting medical testimony, the single member concluded that Casey continues to be disabled, as a result of the injury of October 31,1963. In effect, he rejected testimony of an expert called by the insurer that the 1964 incident “was an aggravating cause” of Casey’s disability, even though this testimony may have had some support in imprecise language used by Casey’s doctor. The reviewing board adopted the single member’s findings. The single member, on the evidence, could reasonably conclude (cf. McCono-louge’s Case, 336 Mass. 396, 398) that the 1964 incident was merely a manifestation of effects of the 1963 injury and not a new, aggravating injury within the purview of Fitzpatrick’s Case, 331 Mass. 298, 300. Cf. Long’s Case, 337 Mass. 517, 520-521. There is no occasion to consider other questions argued.

Decree affirmed. Costs and expenses of appeal shall be allowed by the single justice.